Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                  	          DETAILED ACTION
                                                           REJECTION
	Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendments and responses.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “the molar ratio” would lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-6, 8-28, 30 and 31-33 are rejected under 35 U.S.C. 103 as being
unpatentable over Richert et al. (US 2012/0128989 A1) in view of Bittner et al. (US
2006/0093755 A1), and further in view of Walters et al. (US 8,231,970).
	Rejection is maintained for reasons of the record with the following responses.
	Magnesium oxide taught by Walters et al. would fall within scope of the recited alkaline earth metal compound of amended claims 1, 9 and 17 as evidenced by new claim 33 reciting alkaline earth metal oxide.
The crux of applicant’s arguments is based on a synergistic and unexpected effect as shown in tables 5 and 6.  Applicant asserts that the instant examples 8 and 9 had yielded a lower corrosion creep over comparative examples 6 and 7.
The examiner sees the asserted increase in corrosion performance, but, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).   
The comparative example 7 utilizes about 0.91 wt.% of an aldehyde compound (2) of claim 1 based on solid components as opposed to 2 wt.% used by Richert et al.  Richert et al., not applicant’s own choice.
Further note that none of the instant claims recite amounts of the recited alkaline earth metal compound and an aldehyde and/or ketone component and thus the examples 2 and 3 taught by Richert et al. further comprising 0.1 wt.% of MgO would fall within scope of the claims.  Walters et al teach corrosion resistant coating comprising magnesium oxide particles in abstract and claims 1 and 11-13.
 Thus, applicant failed to show any unexpected result of utilizing a small amount (e.g., 0.1 wt.%) of the magnesium oxide taught by Walters et al. in the examples 2 and 3 taught by Richert et al.
Even assuming that the data of the table 6 would have probative value, scope of claims is broader than showing.
As to claim 32, the price of the magnesium oxide would be expected to be cheaper than that of the aldehyde and/or ketone component per the same weight, and thus, utilization of a higher amount of the magnesium oxide in order to reduce cost would have been obvious to one skilled in the art.  The recited molar ratio of 2:1 or less would encompass 0.1:1 or less or 0.01:1 or less as taught in [0035] of the specification.  Thus, the higher amount of the magnesium oxide such as 80 wt.% or 99 wt.% would make the recited ratio obvious.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to new claim 33, the magnesium oxide taught by Walters et al. would meet the claim 33.

Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2012/0128989 A1) in view of Bittner et al. (US 2006/0093755 A1), and further in view of Walters et al. (US 8,231,970) as applied to claim 1-6, 8-28, 30 and 31-33 above and further in view of Gayet et al. (US 9,018,421).
Rejection is maintained for reasons of the record with the above responses.

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Richert et al. (US 2012/0128989 A1) in view of Bittner et al. (US 2006/0093755 A1), and further in view of Walters et al. (US 8,231,970) as applied to claim 1-6, 8-28, 30 and 31-33 above and further in view of Sambasivan et al. (US 2004/0206267 A1).
Rejection is maintained for reasons of the record with the above responses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





THY/March 29, 2022                                                  /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762